Citation Nr: 0003578	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  91-48 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife and son


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1975.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating action of 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a 10 percent disability evaluation 
for PTSD, effective from July 12, 1988.  

The Board remanded the case in May 1995 and June 1997 for 
additional development.  

By a January 1999 rating action, the RO increased the rating 
for the service-connected PTSD to the current level of 50 
percent, effective from July 12, 1988.  

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board notes that in the June 1997 remand, the RO was 
instructed to adjudicate the claims of service connection for 
schizophrenia and drug/alcohol abuse, providing the veteran 
notice of these decisions and his appellate rights.  Although 
it appears that the RO adjudicated those claims in a February 
1997 rating decision, there is no indication that the veteran 
was ever provided notice of such a determination or of his 
appellate rights.  As such, those issues are referred to the 
RO for appropriate action.  

REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating 


action on appeal, indicates.  The United States Court of 
Appeals for Veterans Claims (hereinafter, the Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Inasmuch as 
the veteran has submitted a well-grounded claim, VA is 
obligated to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Court has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra. 

Subsequent to the most recent Board remand, the veteran was 
afforded a psychiatric examination for VA rating purposes and 
additional outpatient treatment records were obtained.  Upon 
review of that evidence, the RO increased the rating for the 
service-connected PTSD to 50 percent, effective from July 12, 
1988, the effective date of the grant of service connection.  

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (1999).  If not, the matter must be remanded to the 
RO to avoid prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this regard, the Board notes that it is considering 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  See Fenderson, supra.  In 
doing so, the Board must determine whether the rating 
assigned reflects the greatest degree of disability shown by 
the record consistent with the date of the 


grant of service connection or whether a remand is necessary 
to address the concept of "staged" rating.  The procedural 
history of the present case is such that it has been remanded 
for development of the medical evidence on two separate 
occasions and it is possible that the Board would find that a 
"staged" rating is appropriate.  The veteran and 
representative have not yet been afforded an opportunity to 
present argument and/or evidence on this question.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9; 
Bernard, supra.  On remand, the RO should consider a staged 
rating and explain, with applicable effective date 
regulations, any change in the evaluation during the appeal 
period.  

As noted by the RO in a January 1999 supplemental statement 
of the case (SSOC), the criteria for evaluating mental 
disorders were changed, effective November 7, 1996.  The 
Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  When 
the RO readjudicates the veteran's claim for increase, it 
should again consider both sets of rating criteria. 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected PTSD since 1998.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.



2.  Following completion of the 
foregoing, the RO should review the 
claims folder.  Any necessary additional 
development, including the scheduling of 
a VA examination should be undertaken.  
If any development is incomplete, 
appropriate corrective action is to be 
taken.  

3.  Thereafter, the RO should again 
review the veteran's claim.  That review 
should include considering the assignment 
of a staged rating for the service-
connected PTSD.  The assignment of any 
staged rating should reflect 
consideration of the effective date 
regulations and an explanation of the 
reason for the effective date.  In 
readjudicating the veteran's claim for 
increase, the RO should also consider 
both the old and new rating criteria and 
apply that most favorable to the veteran.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


